Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 1 of 28




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-81719-CIV-MATTHEWMAN

  CHARLES MICHAEL HENNESSY II,

             Plaintiff,

  v.

  ANDREW SAUL,
  Acting Commissioner of Social Security,

             Defendant.

  ______________________________________/

                  ORDER ON MOTIONS FOR SUMMARY JUDGMENT [DEs 14, 15]

             THIS CAUSE is before the Court upon Plaintiff, Charles Michael Hennessy II’s

  (“Plaintiff”) Motion for Summary Judgment with Supporting Memorandum of Law [DE 14], and

  Defendant, Andrew Saul, Acting Commissioner of Social Security Administration’s

  (“Defendant”) Motion for Summary Judgment with Supporting Memorandum of Law [DE 15].

  The issues before the Court are whether the record contains substantial evidence to support the

  denial of benefits to Plaintiff and whether the correct legal standards have been applied. Lamb v.

  Bowen, 847 F.2d 698, 701 (11th Cir. 1988).

                                                       I.     FACTS

             On December 4, 2016, Plaintiff filed a claim for disability insurance benefits, alleging

  disability beginning on September 14, 2016. [R. 10] 1 . Plaintiff’s claim was denied at all

  administrative stages. [R. 7]. A hearing was held before the ALJ on October 2, 2018. [R. 28]. The


  1
      All references are to the record of the administrative proceeding filed by the Commissioner in Docket Entry 8.

                                                             1
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 2 of 28



  Administrative Law Judge (“the ALJ”), Patrick Kilgannon, issued a decision on October 23, 2018,

  denying Plaintiff’s request for benefits. [R. 7]. Plaintiff requested review of the ALJ’s decision,

  and the Appeals Council denied Plaintiff’s request for review on October 25, 2019. [R. 1-4].

                                           A. Hearing Testimony

          Plaintiff was first questioned by the ALJ. Plaintiff was 41 years old at the time of the

  hearing. [R. 33]. Plaintiff stated that he completed two years of college. Id. Plaintiff stated that the

  last time he worked was on September 14, 2016, as a police officer with the New York Police

  Department (“NYPD”). Id. He had worked at this job for 17 years. [R. 34]. His claim is based

  upon an injury that he incurred on January 12, 2015, when a taxicab crashed into his patrol car

  multiple times. Id. His current source of income is a disability pension from NYPD. [R. 33].

          Plaintiff next described the approximately 20-month period where he continued to work

  for NYPD on limited duty. [R. 36]. During a typical eight-hour workday, Plaintiff completed desk

  duty and clerical work. Id. He did not wear a gun belt or uniform due to pain caused by bending

  his legs. Id. He was able to take two or three breaks in addition to an hour for lunch. Id. Because

  his injury was suffered while he was in the line of duty, NYPD allowed Plaintiff to take naps at

  work, which helped Plaintiff tolerate the medications he was on. [R. 37-38].

          Plaintiff then discussed his symptoms and pain. Plaintiff stated that he could only walk

  approximately one city block before he started feeling severe burning sensations in his legs that

  become unbearable. [R. 38]. Plaintiff has a spinal cord stimulator, which is the last remaining

  treatment for his reflex sympathetic dystrophy syndrome (“RSD”). Id. In addition to the spinal

  cord stimulator, Plaintiff has received multiple epidurals, ketamine infusions, and physical therapy.

  [R. 38]. None of these therapies were successful in treating Plaintiff’s pain, so he moved to Florida


                                                     2
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 3 of 28



  to avoid cold weather, which exacerbated his pain. [R. 39]. He currently takes Tramadol and

  Tylenol #3 with codeine about every other day. [R. 40]. They cause drowsiness and upset stomach.

  Id. The medication and pain cause Plaintiff to be unable to concentrate on whatever task he is

  doing. Id.

         Plaintiff next discussed his typical day in Florida. He wakes up around 6:00 a.m. [R. 40].

  He gets his kids ready for school by preparing meals for them. Id. If he is feeling up to it, he drives

  his kids to school. Id. He then comes home, runs any errands, if he is able, and then becomes

  physically exhausted and takes a nap. Id. Once his kids get home from school, Plaintiff helps them

  with their homework and tries to attend their school events. Id.

         Next, Mr. Linder, the Vocational Expert (“VE”), testified. The VE described Plaintiff’s

  past work as a police officer, with an SVP of 6. [R. 41]. The VE classified the exertion as medium.

  Id. The ALJ then asked the VE if Plaintiff’s past work as a police officer is out of the question,

  which the VE testified that it was. [R. 41-42].

         The VE then testified that there would be other representative jobs that a hypothetical

  person with the same age, education, and work experience as Plaintiff could perform in the local,

  regional, or national economy. [R. 42]. The VE testified that these included: call-out operator, with

  an SVP of 2, sedentary exertion, in the amount of 5,240 potential jobs; document preparer for

  microfilming, with an SVP of 2, sedentary exertion, in the amount of 46,565 potential jobs; and

  toy stuffer, with an SVP of 2, sedentary exertion, in the amount of 4,173 potential jobs. Id.

         Plaintiff’s counsel then asked the VE several questions. [R. 44]. Counsel asked the VE if a

  person with two or three unscheduled absences per month would be able to do any of the jobs

  listed above. [R. 44]. The VE stated that the hypothetical person could do none of the jobs. Id.


                                                    3
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 4 of 28



  Counsel then asked the VE if a person taking frequent breaks amounting to 15% of the day would

  be able to do any of the jobs listed above. Id. The VE stated that the hypothetical person could do

  none of the jobs. Id.

                                        B. Medical Record Evidence

         In reaching his decision to deny Plaintiff’s benefits, the ALJ reviewed the medical evidence

  of record, the relevant portion of which is summarized below.

         On the day of the accident, Plaintiff was taken to the emergency room at New York

  Presbyterian Hospital. [R. 210]. He complained of neck, back, and right hand pain. Id. On

  examination, there was tenderness from his cervical spine to the lumbar spine. [R. 212]. There was

  an abrasion on his right medial malleolus, and tenderness in his right ankle. Id. He was sent for a

  CT scan of his head and neck, and x-rays of other areas. Id. X-rays indicated no acute osseous

  injury of the cervical, thoracic, or lumbar spine. [R. 216]. Plaintiff was discharged and told to

  follow up with his primary doctor. [R. 222].

         On January 19, 2015, Plaintiff was seen by Dr. Tim Canty at the Comprehensive Spine and

  Pain Center of New York. [R. 302]. Dr. Canty stated that after the emergency room visit on the

  date of the accident, Plaintiff developed, over the next two to three days, severe increasing low

  back, mid back, and leg pain. Id. He presented to Dr. Canty with bilateral lower back pain, right

  greater than left. Id. The pain radiated down the right lateral leg and central/interior thigh, stopping

  at mid-thigh. Id. The pain was constant and described as shooting and was made worse by sitting.

  Id. Plaintiff also noted generalized foot paresthesia since the accident. Id. He rated his pain as an

  8/10. Id. His mid back pain was rated as 5/10. Id. Dr. Canty noted that Plaintiff had persistent pain.

  Id. On examination, Dr. Canty stated that Plaintiff appeared in moderate distress. [R. 303].


                                                     4
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 5 of 28



  Palpation of the lumbar area right and left demonstrated severe tenderness/palpable paraspinal

  muscle spasms. Id. There was also thoracic T6-T9 paraspinal tenderness and spasm. Id. Range of

  motion was 30 degrees flexion out of 60 degrees; 5 degrees extension out of 25 degrees; and 5

  degrees left and right rotation out of 25 degrees. Id. Straight leg raise was negative on the left but

  positive at 60 degrees on the right. Id. Muscle strength was 5/6 for all lower extremity muscle

  groups but generalized 4/5 right lower exam limited by pain. Id. Dr. Canty diagnosed acute lumbar

  radiculopathy, low back pain, pain in thoracic spine, and myalgia and myositis. Id. He wanted

  Plaintiff to start physical therapy and gave Plaintiff trigger point injections on that day due to his

  muscle spasm/tender points. Id.

          On January 21, 2015, Plaintiff underwent an MRI of his lumbar spine at the request of his

  chiropractor. [R. 246]. Plaintiff had been complaining of pain in the lower back radiating into the

  right leg with difficulty walking. Id. The MRI revealed at L4/5 a broad posterior subligamentous

  disc herniation impressing on the thecal sac, encroaching peripherally left greater than right into

  the foramen accompanied by left posterolateral radial annular tear; and at L5/S1 there was a 1 mm

  retrolisthesis with a focal midline subligamentous disc herniation impressing on the ventral margin

  of the thecal sac in the midline. Id.

          On February 2, 2015, Plaintiff was seen by neurologist, Dr. Salvatore Palumbo. [R. 426-

  427]. Plaintiff complained that any form of upright physical activity exacerbated his low back pain

  radiating through the buttock and posterolateral aspect of his right leg. [R. 426]. Sitting was

  uncomfortable. Id. He complained of numbness and tingling in his right foot. Id. On examination,

  he was in mild distress. Id. He was unable to hyperextend or forward flex his low back due to pain.

  Id. Palpation anywhere along the midline and paraspinous regions at the lumbosacral junction was


                                                    5
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 6 of 28



  very tender. Id. Power was diminished in his right foot in both dorsi and plantar flexion. Id. Dr.

  Palumbo interpreted the lumbar MRI as showing mild degenerative disc changes at L5-S1 with a

  small central disc herniation. Id. Dr. Palumbo described Plaintiff’s pain as considerable axial

  inflammatory pain, as well as what appeared to be severe radiculopathic pain in the right lower

  extremity. Id. However, he did not feel Plaintiff’s imaging was sufficiently compelling for surgical

  interventions. [R. 427]. He suggested EMG and nerve conduction studies to show any underlying

  pathology that imaging was missing. [R. 426]. He also suggested oral steroid to help cool the

  neural inflammation. [R. 427].

         On February 25, 2015, Plaintiff was seen at St. Catherine of Siena Medical Center by Dr.

  Paul Taglienti. [R. 248]. He was diagnosed with cold right foot, nerve disorder, and lumbar nerve

  root disorder. Id. He was prescribed Percocet and Tramadol. [R. 248-249]. Arterial tests did not

  indicate any stenosis or deep vein thrombosis. [R. 251].

         On March 3, 2015, Plaintiff was seen at the New York Spine Institute. [R. 256]. He was

  complaining of back pain which radiated into the lower right extremity. Id. By that time, he had

  undergone conservative care, including physical therapy and trigger point injections. Id. The

  lumbar MRI was reviewed as showing a broad disc herniation at L4/5 level. Id. On examination,

  there was tenderness to palpation in the lumbar spine. Id. There was also evidence of bilateral

  paraspinal musculature spasm. [R. 257]. There was decreased and painful range of motion. Flexion

  was at 30 degrees, extension 20 degrees, left lateral flexion at 20 degrees, and right lateral flexion

  at 20 degrees. Id. Dr. Alexandre De Moura recommended lumbar epidural steroid injection. Id. He

  felt Plaintiff’s prognosis was guarded. Id.

         On March 19, 2015, Plaintiff was seen at the NYU Hospital for Joint Diseases for back and


                                                    6
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 7 of 28



  leg pain by Dr. Thomas Errico. [R. 259]. Plaintiff was complaining of back pain and burning

  bilateral leg pain below the knee and distally. [R. 262]. He rated his back pain as 6/10 and his leg

  pain as 8/10. Id. The back pain radiated into the right lateral calf. Id. Plaintiff described that his

  leg sometimes became shiny and blue. Id. The pain was worsened by walking and relieved by

  laying down. Id. His sleep pattern had been interrupted. Id. He denied numbness and tingling in

  the left lower extremity. Id. He had tried physical therapy with minimal relief. Id. He was having

  difficulty with his daily activities. Id. On exam, he was able to toe walk and heel walk with mild

  difficulty. Id. Lumbar range of motion was limited to flexion and extension and limited to lateral

  rotation with some associated pain. [R. 263]. New x-rays were taken on that date. [R. 278]. After

  review of the x-rays and MRI, Dr. Errico stated that the back pain was likely musculoskeletal from

  trauma and the leg pain appeared to be possible nerve irritation and consistent with possible reflex

  sympathetic dystrophy syndrome (“RSD”). [R. 263]. Plaintiff was referred to rehabilitation for

  consideration of nerve blocks in conjunction with physical therapy. Id.

         On March 27, 2015, Plaintiff was seen by Dr. Salvador Portugal at the Department of

  Physiatry of the NYU Langone Medical Center on referral from Dr. Errico. [R. 259, 267]. Dr.

  Portugal noted that Dr. Errico was an orthopedist and recommended non-surgical treatment. [R.

  268]. Plaintiff complained of low back pain with radicular pain, numbness/paresthesias of both

  legs, right greater than left, without weakness affecting the limbs. [R. 267]. He complained that

  the pain was 7/10 and was aching, sharp, stabbing, tingling, throbbing, pinching or radiating to

  bilateral legs. Id. The pain initially began in the right side but had progressed to the left side and

  had been gradually worsening. Id. The pain occurred all day but was exacerbated by forward

  bending, prolonged sitting and walking, and alleviated by rest with his legs elevated. Id. He also


                                                    7
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 8 of 28



  mentioned that his right leg turned shiny and blue at times. [R. 267-68]. Examination indicated

  pain with range of motion at end ranges of flexion and ipsilateral oblique extension bilaterally. [R.

  269]. There was tenderness over bilateral paraspinal muscles and facet joints. Id. Dr. Portugal

  reviewed the x-rays and MRI and assessed low back pain with right-sided buttock and bilateral leg

  pain; likely lumbar radiculopathy given radicular complaints, positive dural tensions signs, and

  L4-5 and L5- S1 disc herniations on MRI; likely concomitant myofascial pain and/or facet-

  mediated pain; possible discogenic pain; and possible complex regional pain syndrome given

  subjective complaints of skin changes with dysthesias. Id. Plaintiff returned on April 8, 2015, for

  a second epidural lumbar injection. [R. 274].

         On April 13, 2015, Plaintiff was seen by Dr. Canty. [R. 305]. Dr. Canty noted that trigger

  point injections done in January gave pain reduction of 80%, but only for 2 hours. Id. Plaintiff

  rated his current pain as 8/10. Id. Plaintiff noted burning sensation in both lower feet and skin

  changes in both feet, right greater than left, as they would become shiny and at times turn blue. Id.

  The pain was made worse by sitting. Id. Plaintiff was diagnosed with acute lumbar radiculopathy

  and a suggested evaluation for possible RSD of the right lower extremity after steroid injection.

  Id. He was prescribed Gabapentin. [R. 306]. Another trigger point injection was performed on that

  date. [R. 307].

         Plaintiff returned to Dr. Canty on April 17, 2015. [R. 308]. Plaintiff reported that the trigger

  point injection gave 75% relief but lasted only a couple of hours. Id. Examination showed moderate

  tenderness/palpation paraspinal muscle spasm from T8-L5 plus trigger points. [R. 309]. Range of

  motion was still restricted. Id. Diagnoses included acute lumbar radiculopathy, lumbosacral

  spondylosis, displacement of lumbar intervertebral disc without myelopathy, pain in thoracic


                                                    8
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 9 of 28



  spine, and RSD of lower extremity. Id. He was given a lumbar epidural steroid injection. [R. 310].

         Plaintiff returned to Dr. Canty on May 11, 2015. [R. 311]. Plaintiff reported no

  improvement from the previous steroid injection. Id. He complained of his legs feeling like they

  were in hot water with swelling, and turning colors occasionally from bluish to red to white. Id.

  Plaintiff had taken Gabapentin but had to stop due to an allergic reaction which caused difficulty

  breathing. Id. Dr. Canty stated that insurance had approved nerve conduction studies, and he would

  seek approval for lumbar sympathetic blocks (“LSB”) for the RSD. [R. 313]. On June 6, 2016,

  Plaintiff underwent a nerve conduction study. [R. 289]. This study showed evidence of peripheral

  neuropathy of the right lower extremity. [R. 290].

         Plaintiff returned to Dr. Canty on June 15, 2015. [R. 314]. He rated his pain as 7- 8/10. Id.

  The pain was worsened by sitting. Id. His diagnoses on that date were RSD of the right leg, and

  RSD of lower extremity. [R. 315]. A nerve block injection was performed. [R. 316]. On June 29,

  2015, Plaintiff reported that the nerve block performed on June 15 had resulted in a 60-70% pain

  reduction lasting only 3 hours. [R. 317]. The pain was rated at 8/10, and occurred bilaterally from

  the mid calves and radiated into all 10 digits in the feet. Id. The pain was described as burning with

  numbness. Id. The pain was worsened by sitting. Id. Dr. Canty performed another nerve block

  injection on that date. [R. 319]. On July 10, 2015, Plaintiff reported that he had had only 50% relief

  from the second nerve block, and it lasted only 2 hours. [R. 320]. Examination continued to show

  tenderness/palpation paraspinal muscle spasm from T8- L5 plus trigger points. Id. Range of motion

  was still restricted. [R. 321]. Dr. Canty performed a third nerve block. [R. 322]. On July 28, 2015,

  Dr. Canty stated that the third nerve block had provided 0% relief. [R. 324]. Plaintiff rated his pain

  on that date at 7/10. Id. Dr. Canty’s physical examination remained the same. [R. 325]. Dr. Canty


                                                    9
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 10 of 28



   administered an IV infusion with Ketamine and Lidocaine. [R. 326].

          On July 29, 2015, Dr. Canty indicated that the spinal block provided Plaintiff with 50%

   relief. [R. 326]. However, his pain was still rated as a 7/10. [R. 327]. Another IV infusion with

   Ketamine and Lidocaine was administered. [R. 329]. On July 30, 2015, Dr. Canty noted that IV

   infusion number 2 had provided 40% relief. Id. Plaintiff’s pain was now rated at 5/10. [R. 330].

   Dr. Canty performed a third IV infusion. [R. 332]. On July 31, 2015, Dr. Canty reported that the

   third IV infusion provide 10% relief, 50% overall. [R. 333]. Plaintiff rated his pain as 5/10. [R

   333]. Dr. Canty performed another IV infusion. [R. 335].

          On August 3, 2015, Dr. Canty noted that the fourth infusion provided another 10% relief,

   total 60% relief. [R. 336]. Another infusion was administered. [R. 338]. On August 4, 2015, Dr.

   Canty noted 60% overall relief with the infusions. [R. 339]. Plaintiff rated his pain at 4/10. Id.

   Again, the pain was described as worsened by sitting. Id. Another infusion was performed. [R.

   341]. On August 5, 2015, Dr. Canty noted 60% relief with the infusions. [R. 342]. Plaintiff still

   rated his pain at 4/10. Id. Another infusion was performed. [R. 344]. On August 6, 2015, Plaintiff’s

   pain remained the same. [R. 345]. Another infusion was administered on August 7, 2015. [R. 347].

   Dr. Canty reported 60% relief. [R. 348].

          Plaintiff returned to Dr. Canty on August 24, 2015. [R. 351]. The previous infusions had

   provided 60% relief. Id. However, Plaintiff noted that his pain was 6/10 when it flared due to

   temperature or impact, and 3/10 when the RSD was not flaring. Id. Again, it was noted that the

   pain was worsened by sitting. Id. Examination remained the same with tenderness/palpation

   paraspinal muscle spasm from T8-L5 plus trigger points. Id. Range of motion was still restricted.

   [R. 352]. Dr. Canty noted that Plaintiff was still participating in desensitization physical therapy.


                                                    10
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 11 of 28



   His pain flared when he bumped into things or with temperature change. [R. 353]. Dr. Canty stated

   that Plaintiff may need “5-day Ketamine infusions” or a spinal cord stimulator trial if the pain

   worsened. Id.

          On September 14, 2015, Plaintiff returned to see Dr. Canty. [R. 354]. His pain was made

   worse by sitting. Id. He received a booster injection of Ketamine. [R. 354, 356]. He received more

   boosters over the next three days. [R. 359, 362, 365]. His pain levels remained the same. [R. 357,

   360, 363]. On September 21, 2015, Plaintiff received another injection and was using a topical

   multimodal cream to relieve an aching pain. [R. 366]. Dr. Canty noted that Plaintiff’s pain had

   increased with his return to work. [R. 368].

          Plaintiff returned to see Dr. Canty again on October 8, 2015. [R. 369]. Plaintiff rated his

   pain as 5-6/10. Id. It was noted that showers and temperature changes exacerbated the pain. Id.

   Sitting for prolonged periods made the pain worse. Id. Examination remained the same. [R. 370].

   Dr. Canty prescribed a spinal cord stimulator trial. [R. 371]. Plaintiff returned again on November

   19, 2015, in the same condition. [R. 372]. A spinal cord stimulator trial was inserted. [R. 374-375].

          On November 23, 2015, Dr. Canty noted that Plaintiff had a pain reduction of 25% from

   the trial. [R. 375]. The trial was to continue for one more day before deciding whether to implant

   the permanent stimulator. [R. 378]. By November 24, 2015, Plaintiff was reporting 80-90% relief

   with conversion to a different programming of the stimulator’s signals. [R. 379]. The trial

   stimulator was removed. Id. On December 8, 2015, Plaintiff returned to Dr. Canty who performed

   another infusion of Ketamine. [R. 442].

          On January 22, 2016, the permanent spinal cord stimulator (SCS) was implanted. [R. 384,

   432, 434]. Dr. Canty saw Plaintiff on February 12, 2016, for reprogramming of the SCS. [R. 429].


                                                    11
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 12 of 28



   He stated Plaintiff got about 80% relief from the SCS. Id. However, the pain was still made worse

   by sitting. Id. Dr. Canty encouraged Plaintiff to start strengthening and stretching exercises, such

   as yoga, swimming and pilates. Id. He did not recommend any heavy lifting and stated Plaintiff

   should refrain from lifting more than 10 pounds. [R. 431]. On November 4, 2016, Plaintiff saw

   Dr. Canty again for a reprogramming of the SCS. [R 446]. His pain was rated at 5/10. Id.

          On December 6, 2016, Tim Golub, DPT, filled out a Request for Records sent to ABC

   Physical Therapy by the New York Office of Temporary and Disability. [R. 520-523]. Mr. Golub

   stated that Plaintiff suffered from complex regional pain syndrome, bilateral. [R. 521]. His findings

   on initial examination on March 13, 2015, were “severe 10/10 pain bilateral lower extremities.”

   Id. He stated that Plaintiff was limited to short ambulation and frequent unweighting secondary to

   pain in his bilateral lower extremities. [R. 522]. He stated that Plaintiff would need a functional

   capacity determination to evaluate his limitations with regard to standing, walking, sitting, lifting,

   etc. Id. He indicated that Plaintiff’s gait was significantly ataxic due to pain with weightbearing.

   [R. 525].

          On December 27, 2016, Plaintiff was seen for a consultative examination, at Defendant’s

   request, by Dr. Kanista Basnayake. [R. 529-532]. Dr. Basnayake stated that Plaintiff had been in

   a work-related car accident causing back pain treated by physical therapy and chiropractic

   treatment. [R. 529]. Dr. Basnayake reported that Plaintiff said the stimulator helped for his burning

   pain in both legs. Id. However, he was in constant pain on the scale of 4-5/10. Id. The pain got

   worse with cold weather, when the pain was 9/10. Id. The pain got better in warm weather, and

   with warm baths and medication. Id. His activities including cooking two to three times a week,

   laundry two to three times a week, shopping five times a week, childcare seven days a week,


                                                    12
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 13 of 28



   showering seven days a week, and dressing seven days a week. [R. 530]. Dr. Basnayake stated that

   Plaintiff walked with a very mild limp in the right leg, and he could walk on heels and toes with

   difficulty. Id. He could squat half of full and used no assistive devices. Id. He needed no help

   changing for the exam or getting on and off the exam table. Id. He could rise from a chair without

   difficulty. Id. Examination of the lumbar spine showed flexion at 60 degrees, extension at 20

   degrees, lateral flexion at 20 degrees bilaterally, and rotation at 20 degrees bilaterally. Id. Dr.

   Basnayake cited increased sensation mid-calf and distal area of both legs, including ankle and feet.

   Id. Dr. Basnayake noted a loss of hair in the lower legs. [R. 531]. Dr. Basnayake diagnosed lower

   back pain and RSD of both lower legs, mid-calf down, including feet and ankles. [R. 532]. Dr.

   Basnayake opined that Plaintiff had moderate limitation for prolonged standing, walking,

   climbing, bending, lifting, carrying, and kneeling. Id.

          On January 19, 2017, Dr. Canty completed a Medical Source Statement at the request of

   Defendant. [R. 533-540]. He indicated he first examined Plaintiff on January 19, 2015 and last

   examined him that day. [R. 533]. He saw him an average of 2-3 times per month. Id. His diagnoses

   were RSD of lower extremity, acute lumbar radiculopathy, displacement of lumbar intervertebral

   disc without myelopathy, lumbosacral spondylosis, myalgia, and myositis. Id. For prognosis, he

   stated that “we hope through the spinal cord stimulator it will provide long term relief.” Id. He

   noted that there was swelling in the lower extremities. [R. 534]. He listed Plaintiff’s primary

   symptoms as pain radiating in the mid-calves down into all 10 digits of the feet, associated with

   burning and numbness. [R. 535]. The pain was constant with exacerbations with wet and cold

   climate and lifting heavy objects. Id. He opined that in an 8-hour competitive full-time work

   environment, Plaintiff could sit for 0-1 hours and stand/walk for 0-1 hours. [R. 536]. Plaintiff could


                                                    13
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 14 of 28



   only occasionally lift and carry up to 20 pounds. Id. He would have significant limitations in doing

   repetitive reaching, handling, fingering and feeling. [R. 537]. He was currently taking Tramadol

   and Omeprazole. Id. His pain, fatigue or other symptoms would frequently interfere with attention

   and concentration. Id. Stress exacerbated his pain. Id. He was only capable of low stress work, and

   pain would be exacerbated by multi-tasking. [R. 538]. Dr. Canty stated that pain would interfere

   with Plaintiff’s ability to keep his neck in a constant position and that he would likely be absent

   more than three times per month. [R. 539].

          On January 19, 2017, Plaintiff was seen by Dr. Canty for reprogramming of his SCS. [R.

   673]. He got about 80% relief from the SCS and rated his pain as a 1/10. [R. 673]. On April 4,

   2017, Plaintiff returned to see Dr. Canty. [R. 671]. His pain was reported at 4-5/10. Id. He was

   getting good coverage by the SCS. Id. He was also having significant neck pain rated at 1/10. Id.

   His current medications of Tramadol and Omeprazole were continued. [R. 672].

          On October 11, 2017, after moving to Florida, Plaintiff was seen at Emery Neuroscience

   Center. [R. 551]. He complained of severe pain in his upper cervical region, which had begun in

   July of 2017. [R. 558, 581]. It was constant and affected his normal everyday activities as well as

   his sleep. [R. 558]. He was diagnosed with spasmodic torticollis; complex regional pain syndrome

   of lower bilateral limbs, progressive, worsening; cervicalgia; and other muscle spasm. [R. 581]. A

   CT scan of the cervical region showed slight reversal lordosis with degenerative disc disease most

   notable at C6-7 eccentric to the left with a midline disc protrusion with moderate left and mild

   right neuroforaminal narrowing, and mild left neuroforaminal narrowing at C3-4 with the

   paracentral disc bulge asymmetric to the left. [R. 583-584]. Mr. Hennessey underwent

   occupational therapy evaluations and Botox injections. [R. 641, 642-643, 645, 647-648, 650-651,


                                                   14
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 15 of 28



   655-656, 658-659, 661-662,664-665].

          On October 30, 2017, Plaintiff was seen by Dr. Shatabdi Patel. [R. 545]. Dr. Patel

   diagnosed complex regional pain syndrome, chronic pain syndrome, neck pain, cervical radiculitis,

   displacement of cervical intervertebral disc without myelopathy, cervical facet joint pain, muscle

   spasm of cervical muscle of neck, low back pain, lumbosacral radiculitis, displacement of lumbar

   intervertebral disc without myelopathy, lumbar facet joint pain, spasm of back muscles, and

   spasmodic torticollis. [R. 546]. The diagnoses were associated with muscle spasms and headaches.

   [R. 558].

          On March 26, 2018, Plaintiff was seen again at Emery Neuroscience Center. [R. 551].

   Other symptoms noted by Plaintiff were swelling of hands, feet, and ankles, extreme tiredness,

   and extreme weakness. [R. 565]. His current medications were Baclofen, Botox, Tizanidine, and

   Tramadol. [R. 568-569].

          On July 12, 2018, Plaintiff returned to New York to see Dr. Canty. [R. 668]. Dr. Canty

    noted that Plaintiff had been trying to find a pain management doctor in Florida but was

    unsuccessful in finding someone who was able to treat and manage his condition. [R. 668].

    Plaintiff was receiving Tramadol for his pain but did not think it was helping much. [R. 668]. He

    said that when he has flare-ups of his leg pain, he is in severe pain for three to four days. Id. The

    SCS was working well for him, and he used it 24 hours a day. Id. If he turned it off, his leg

    immediately would swell, and the pain would go up to 9-10/10. Id. When he was not in a flare,

    his pain was 3/10. Id. Examination still showed tenderness/palpation from T8-L5, with limited

    range of motion still at 35 degrees flexion, 10 degrees extension, and 10 degrees right and left

    rotation. Id. Straight leg raise was at 70 degrees on the right. [R. 668- 669]. The diagnosis was


                                                    15
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 16 of 28



   complex regional pain syndrome of the bilateral lower limbs, and RSD of lower extremity. [R.

   669]. Dr. Canty stated that Plaintiff had been having poor pain control over the last several weeks

   with his current pain medications. Id. They discussed alternate treatment such as physical therapy

   and injections. Id. Dr. Canty modified Plaintiff’s medication regime to now include Tramadol,

   Nortriptyline, Tylenol with Codeine, and Advil. [R. 670].

         On October 1, 2018, Dr. Canty completed a Disability Questionnaire. [R. 733]. Plaintiff’s

   diagnoses were RSD of lower extremity, lumbar radiculopathy, displacement of lumbar

   intervertebral disc, and lumbosacral spondylosis. Id. His prognosis was guarded. Id. Positive

   clinical findings included lumbosacral tenderness over T8-L5, SCS over right buttock, limited

   range of motion, antalgic gait, and positive straight leg raise at 60 degrees on the right and on the

   left. Id. Also, the bilateral lower extremities were positive for allodynia over bilateral shins, calf,

   and muscles on left greater than right. Id. Plaintiff’s muscle strength was 4/5 in the left lower

   extremity. Id. The laboratory test demonstrating support for his diagnoses was the MRI of the

   lumbar spine with herniated nucleus polposes at L4-5 with left posterolateral radial annular tear

   and L5-S1 herniation. Id. Plaintiff’s symptoms included severe pain with allodynia to touch of

   the back, lower extremities, shin, calf and muscles and pain over T8-L5, right greater than left,

   paralumbar muscles with positive straight leg raise in the lower extremities, and

   burning/numbness and pain in both legs/feet. [R. 734]. Dr. Canty stated that Plaintiff’s symptoms

   and functional limitations were reasonably consistent with his impairments. Id. The pain was

   sharp, shooting, burning, radiating into his bilateral legs/feet with numbness, tingling and

   sensitive to touch. Id. The pain was constant and factors that precipitated the pain were wet/cold

   climate and lifting over 10 pounds. Id. Plaintiff’s pain was in the 7-9/10 range. [R. 735]. He had


                                                    16
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 17 of 28



    not been able to completely relieve the pain. Id. Dr. Canty again opined that, in a competitive

    full-time work situation, Plaintiff could only sit for one hour and stand/walk for one hour. Id. He

    could frequently lift and carry up to five pounds, and occasionally lift up to 20 pounds. Id. He

    would need to alternate between sitting and standing/walking every 10 to 15 minutes. Id. He was

    on Tramadol and Tylenol #3. [R. 737]. His pain would constantly interfere with his attention and

    concentration. Id. He was only capable of low stress work, as pain increased with stress and multi-

    tasking was difficult. Id. He would miss work more than three times per month. [R. 738].

                                            C. ALJ’s Decision

          The ALJ issued his decision on Plaintiff’s Claim for benefits on October 23, 2018. [R. 7].

   The ALJ explained the five-step sequential evaluation process for determining whether an

   individual is disabled. [R. 7-9]. He then found that Plaintiff suffered from the severe impairments

   of cervical and lumbar degenerative disc disease and complex regional pain syndrome of the lower

   extremities. [R. 12]. He found that Plaintiff could perform a limited range of sedentary work,

   except he could never climb ladders, ropes or scaffolds, never crawl, and occasionally climb ramps

   and stairs; occasionally balance, stoop, kneel, and crouch; and must avoid exposure to extreme

   cold, wetness and humidity. [R. 13]. As such, he could not perform his past work as a police

   officer. [R. 16]. However, based on the VE’s testimony, Plaintiff could perform the jobs of call

   out operator, document preparer, and stuffer. [R. 17]. As such, he was not disabled. [R. 18]. In

   making that determination, the ALJ gave consultative examiner Dr. Basnayake’s determination

   that Plaintiff had moderate limitations for prolonged standing, walking, climbing, bending, lifting,

   carrying, and kneeling, “great weight.” [R. 15]. With regard to treating physician, Dr. Canty’s

   opinion, the ALJ gave “good weight” to his earlier statements that Plaintiff could perform


                                                   17
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 18 of 28



   sedentary work. [R. 16]. However, with regard to Dr. Canty’s later statement indicating more

   severe functional limitations, the ALJ found this statement to be “not consistent” with Plaintiff’s

   daily activities, ability to travel back to New York to see Dr. Canty, and level of pain medication

   he was taking. Id. The ALJ also found that Plaintiff’s allegations of limitations of pain were not

   entirely consistent with the medical evidence and other evidence in the record. [R. 16].

          The ALJ concluded that Plaintiff was not under a disability, as defined by the SSA, from

   the alleged onset date through the date last insured. Id.

                          II.    MOTIONS FOR SUMMARY JUDGMENT

          In his Motion for Summary Judgment, Plaintiff argues that the ALJ did not properly

   evaluate the opinions of the treating pain management physician, Dr. Canty. [DE 14]. In

   Defendant’s Motion for Summary Judgment with Supporting Memorandum of Law [DE 19], he

   asserts that substantial evidence supports the ALJ’s decision and the ALJ applied the correct legal

   standards.

                                       III.    RELEVANT LAW

          Judicial review of the factual findings in disability cases is limited to determining whether

   the Commissioner’s decision is “supported by substantial evidence and based on proper legal

   standards. Substantial evidence is more than a scintilla and is such relevant evidence as a

   reasonable person would accept as adequate to support a conclusion.” 42 U.S.C. § 405(g);

   Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam) (internal

   citation omitted) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)). Courts may

   not “decide the facts anew, reweigh the evidence, or substitute [their] judgment for that of the

   [Commissioner].” Phillips v. Barnhart, 357 F.3d 1232, 1240, n. 8 (11th Cir. 2004) (quoting


                                                    18
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 19 of 28



   Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

          The restrictive standard of review set out above applies only to findings of fact. No

   presumption of validity attaches to the Commissioner’s conclusions of law. Brown v. Sullivan, 921

   F.2d 1233, 1236 (11th Cir. 1991); Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). “The

   [Commissioner’s] failure to apply the correct law or to provide the reviewing court with sufficient

   reasoning for determining the proper legal analysis has been conducted mandates reversal.”

   Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007) (quoting Cornelius

   v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)).

          Social Security regulations establish a five-step sequential analysis to arrive at a final

   determination of disability. 20 C.F.R. § 404.1520; 20 C.F.R. § 416.920 (a)-(f). The ALJ must first

   determine whether the claimant is presently employed. If so, a finding of non-disability is made,

   and the inquiry concludes. 20 C.F.R. § 404.1520(b). In the second step, the ALJ must determine

   whether the claimant suffers from a severe impairment or combination of impairments. If the ALJ

   finds that claimant does not suffer from a severe impairment or combination of impairments, then

   a finding of non-disability results, and the inquiry ends. 20 C.F.R. § 404.1520(c).

          Step three requires the ALJ to compare the claimant’s severe impairment(s) to those in the

   listing of impairments. 20 C.F.R. § 404.1520(d), subpart P, appendix I. Certain impairments are

   so severe, whether considered alone or in conjunction with other impairments, that, if they are

   established, the regulations require a finding of disability without further inquiry into the

   claimant’s ability to perform other work. See Gibson v. Heckler, 762 F.2d 1516, 1518, n. 1 (11th

   Cir. 1985). If the impairment meets or equals a listed impairment, disability is presumed and

   benefits are awarded. 20 C.F.R. § 404.1520(d).


                                                    19
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 20 of 28



          Step four involves a determination of whether the claimant’s impairments prevent him or

   her from performing his or her past relevant work. If the claimant cannot perform his or her past

   relevant work, then a prima facie case of disability is established. 20 C.F.R. § 404.1520(e). The

   burden then shifts to the ALJ to show at step five that, despite the claimant’s impairments, he or

   she is able to perform work in the national economy in light of the claimant’s residual functioning

   capacity, age, education, and work experience. 20 C.F.R. § 404.1520(f); Phillips, 357 F. 3d at

   1239. In order to determine whether the claimant has the ability to adjust to other work in the

   national economy, the ALJ may either apply the Medical Vocational Guidelines, 20 C.F.R. pt. 404

   subpt. P, app.2, or utilize the assistance of a vocational expert. See Phillips, 357 F. 3d at 1239-40.

                                      IV.     LEGAL ANALYSIS

          Plaintiff argues that the ALJ did not give sufficient weight to his treating physician. The

   Eleventh Circuit Court of Appeals has explained that an ALJ “may reject the opinion of any

   physician when the evidence supports a contrary conclusion,” but that the ALJ is required “to state

   with particularity the weight he gives to different medical opinions and the reasons why.”

   McCloud v. Barnhart, 166 Fed.Appx. 410, 418-419 (11th Cir. 2006) (citing Bloodsworth v.

   Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983); Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir.

   1987)). The opinion of a treating physician “must be given substantial or considerable weight

   unless ‘good cause’ is shown to the contrary.” Lewis, 125 F.3d at 1440. “[G]ood cause” exists

   when the: “(1) treating physician’s opinion was not bolstered by the evidence; (2) evidence

   supported a contrary finding; or (3) the treating physician’s opinion was conclusory or inconsistent

   with the doctor’s own medical records.” Phillips, 357 F.3d at 1241. If the ALJ decides to disregard

   the opinion of a treating physician, the ALJ must clearly articulate his or her reasons for doing so.


                                                    20
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 21 of 28



   Id. 2

            The ALJ gave “good weight” to statements contained within three pages of the medical

   records provided by the treating physician, Dr. Canty. [R. 16]. The ALJ explained that these

   statements were “consistent with the overall medical evidence of the record.” Id. However, the

   ALJ did not describe the weight he gave, if any, to the remaining medical records and opinions of

   Dr. Canty, including his ultimate and recent conclusions regarding the severity of Plaintiff’s

   disability. [R. 14-16]. To that end, the ALJ found that Dr. Canty’s medical source statements,

   where Dr. Canty opined that Plaintiff could sit zero to one hours, stand/walk zero to one hours,

   and occasionally lift up to twenty pounds during the course of an eight-hour workday, were

   inconsistent with Plaintiff’s self-reported activities of daily living recorded by Dr. Basnayake and

   inconsistent with Plaintiff’s hearing testimony. [R. 16]. The ALJ also noted that Plaintiff, after

   moving to Florida for the climate, was able to travel back to New York three to four times a year

   in order to be treated by Dr. Canty. Id. Lastly, the ALJ described that Plaintiff testified to being

   able to manage his pain with “lower level pain medications, i.e., Tramadol and Tylenol 3.” Id.

            On the other hand, the ALJ gave “great weight” to the opinion of Dr. Basnayake, a

   physician who examined Plaintiff one time on December 27, 2016. [R. 15, 529-532]. The ALJ

   afforded the opinion of Dr. Basnayake “great weight” because she “performed a complete

   examination and her conclusions are consistent with her clinical examination, the rather significant

   activities of daily living that claimant performs, the use of lower level pain medications, as well

   as with the overall medical evidence of the record.” [R. 15]. The ALJ also gave “some weight to


   2
    The Court notes that the law on the deference to give treating physicians has changed, but only for claims filed after
   March 27, 2017. See 20 C.F.R. § 404.1527. Here, Plaintiff’s claim was filed prior to March 27, 2017.


                                                            21
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 22 of 28



   the opinions of State Agency physicians.” [R. 16] Thus, the ALJ concluded that while Plaintiff’s

   impairments could reasonably be expected to cause the alleged symptoms, Plaintiff’s “statements

   concerning the intensity, persistence and limiting effects of these symptoms are not entirely

   consistent with the medical evidence and other evidence in the record . . . .” Id.

          The Court has reviewed the ALJ’s decision and finds that the ALJ did not state with

   particularity the weight he gave to different medical opinions and the reasons why, as required.

   Although the ALJ described the weight given to Dr. Canty’s statements within three pages of the

   record as “good weight,” the ALJ failed to state with particularity, or even at all, the weight given

   to the vast number of remaining statements provided by Dr. Canty and the reasons why such weight

   would be given. The ALJ also did not establish good cause for not giving substantial weight to

   Plaintiff’s treating physician’s opinions, which were not inconsistent with the entire record.

          The ALJ reasoned that the limitations described by Dr. Canty in the remaining records

   were inconsistent with Plaintiff’s testimony and with Plaintiff’s self-reported activities of daily

   living reported to Dr. Basnayake. [R. 16]. The ALJ also explained that the limitations described in

   Dr. Canty’s later statements contradicted the doctor’s own statements within the medical record

   that Plaintiff would be able to perform sedentary work with no lifting over five to ten pounds. Id.

   However, the Court finds that the limitations described by Dr. Canty were, in fact, consistent with

   Plaintiff’s testimony, Plaintiff’s self-reported activities of daily living reported to Dr. Basnayake,

   and with Dr. Canty’s own medical records.

          Plaintiff described his daily activities as getting his kids ready for school, preparing their

   lunches and breakfast, and driving his children to school, if he is able. [R. 40]. Plaintiff also

   described his activities as running errands when he is able, helping his kids with their homework,


                                                    22
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 23 of 28



   and trying to attend his children’s events, if they have any. Id. Plaintiff further testified to having

   to take a nap every day from 12:00 pm to 1:00 pm due to exhaustion. Id. Plaintiff also stated that

   when he is in pain, and starts thinking about the pain, Plaintiff cannot concentrate on any task at

   hand. Id. Plaintiff described similar daily activities to Dr. Basnayake including bathing, cleaning,

   cooking, childcare, shopping, and laundry. [R. 530]. The record also details the extent of physical

   exertion that some of these activities require, which was not inquired into at the hearing nor

   mentioned in the ALJ’s decision. Plaintiff’s cooking consists of “quick meals, sandwiches-no

   prolonged standing . . . no longer able to stand for long period in front of stove - cut vegetables.”

   [R. 162]. Additionally, Plaintiff does not perform all of the household shopping or chores himself.

   Plaintiff’s wife goes shopping with him and Plaintiff’s wife does “all outdoor work – mowing,

   snowblower” due to Plaintiff’s pain in his back, legs, and feet. [R. 162-63].

          Dr. Canty’s Medical Source Statements, which the ALJ found inconsistent with Plaintiff’s

   previously mentioned testimony, state that Plaintiff could sit zero to one hours, stand/walk zero to

   one hours, and lift/carry up to twenty pounds occasionally during the course of an eight-hour

   workday. [R. 735]. Dr. Canty also stated that Plaintiff would be absent three or more times a month,

   that Plaintiff would need to alternate positions every ten to fifteen minutes in order to relieve pain,

   and that Plaintiff’s impairments are likely to produce good and bad days. [R. 536, 539, 736, 738].

   The ability of the Plaintiff to perform household chores, consisting of making his children quick

   lunches, driving his children to school when Plaintiff is able, doing laundry, and running errands

   is not inconsistent with Plaintiff’s inability to perform at a job five days a week for eight hours

   each day.

          Moreover, other courts within the Eleventh Circuit have held that performing simple


                                                     23
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 24 of 28



   household chores is not necessarily inconsistent with disability. See Cook v. Commissioner, 653

   F. Supp. 2d 1245, 1255 (M.D. Fla. 2009) (“The activities of daily living that he testified to at the

   hearing were very limited: some driving, very few household chores, some grocery shopping, some

   reading, going to church once a month, and bathing himself, activities which do not require

   sitting/standing/walking for specified periods of time or lifting certain weights frequently. The

   doctor's conclusion as to the likelihood of Plaintiff missing multiple days of work is also not

   inconsistent with his ability on some other days to perform limited daily activities and occasional

   driving.”) (internal citation omitted). The ALJ also found inconsistent Plaintiff’s ability to travel

   to New York three to four times a year to be treated by Dr. Canty. The ability to travel one day,

   for potentially two to three hours by flight from Florida to New York, is not inconsistent with Dr.

   Canty’s medical source statements. Plaintiff may get up and move from his sitting position, walk

   the aisles, and be free to move about the cabin. The ability to travel three to four times in total each

   year for medical treatment does not equate to being able to work five days a week for eight hours

   each day.

           Additionally, the ALJ found that Plaintiff testified to managing his pain “with lower level

   pain medications.” The ALJ cites to no page in the record to support this statement. Plaintiff never

   states that he is able to manage his pain with Tramadol and Tylenol #3. In fact, the record supports

   the conclusion that Plaintiff was not able to find much relief with these medications. Plaintiff

   returned to Dr. Canty on July 12, 2018 because he was unsuccessful finding someone in Florida

   that was able to treat and manage his condition and Plaintiff felt that Tramadol was not “doing

   much for him.” [R. 668]. Furthermore, the ALJ cited to a page within this section of the record to

   support his finding that Dr. Canty contradicted his own statements. The ALJ focuses on the fact


                                                     24
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 25 of 28



   that Dr. Canty stated three times in the record that Plaintiff was “[a]ble to perform sedentary work.”

   [R. 312, 456, 686]. Yet, the ALJ left out the remaining portion of the disability degree. For

   example, Dr. Canty stated that Plaintiff would miss more than 3 days of work per month [R. 738],

   a fact which the VE stated would mean that Plaintiff could do none of the jobs listed by the VE

   [R. 44], yet the ALJ failed to adequately consider or address this issue. The record itself states that

   Plaintiff has a marked partial disability with “[n]o lifting over 5-10 pounds. Able to perform

   sedentary work, perhaps with freedom to change positions, etc.” [R. 686] (emphasis added).It

   seems that the ALJ picked certain portions of the record favorable to his decision to deny benefits,

   and ignored or failed to address other relevant portions of the record.

           Moreover, Dr. Canty was free to change his opinion of Plaintiff’s ability to perform

   sedentary work. Although the SCS has helped reduce Plaintiff’s pain to a manageable level,

   Plaintiff still experiences flare ups. [R. 39, 41]. The flare ups give Plaintiff severe pain for three to

   four days until the pain subsides. [R. 668]. Additionally, in Plaintiff’s most recent visit to Dr. Canty

   on the record, Plaintiff rated his pain at a VAS 3/10. Id. Although Plaintiff mentioned these flare

   ups at the hearing, the ALJ did not inquire into Plaintiff’s flare ups or, as noted above, give any

   weight or consideration to the testimony of the vocational expert concerning Plaintiff’s potential

   absences. [R. 41]. The VE testified that if someone were to be absent two to three time per month

   on an unscheduled basis, no jobs would be available for the individual to perform. [R. 44]. In

   addition to absences, the vocational expert also testified that if someone were to be off task 15%

   of the day due to frequent breaks, no jobs would be available for the individual to perform. Id. This

   testimony of the VE was not sufficiently addressed or considered by the ALJ.

           Thus, it is clear from the record that Dr. Canty’s opinions and statements support the


                                                      25
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 26 of 28



   conclusion that Plaintiff could sit zero to one hours, stand/walk zero to one hours, and occasionally

   lift up to twenty pounds during the course of an eight-hour workday. Dr. Canty’s previous

   statements and change of opinion regarding Plaintiff’s ability to perform sedentary work are not

   inconsistent with Dr. Canty’s own medical records nor are they unsupported by evidence in the

   record. In fact, Plaintiff was seen by multiple physicians, as established in the record, all of whom

   examined Plaintiff and diagnosed Plaintiff with similar conditions described by Dr. Canty. [R. 426,

   256-57, 263, 269, 522, 525].

          Dr. Canty’s findings are also not inconsistent with the opinion of Dr. Basnayake. Dr.

   Basnayake stated that Plaintiff “has moderate limitation for prolonged standing, walking,

   climbing, bending, lifting, carrying, and kneeling.” [R. 532]. Dr. Basnayake also diagnosed

   Plaintiff with “lower back pain” and “[r]eflex sympathetic dystrophy of both lower legs mid calf

   down, including ankle and feet.” Id. Further, she stated that Plaintiff “walks with a very mild limp

   in the right leg” and that Plaintiff used no devices for assistance and needed no help changing or

   getting onto the exam table. [R. 530]. Dr. Basnayake’s report also states that Plaintiff “complains

   of burning pain in both lower legs, mid-calf down. He is in constant pain. Pain scale 4 to 5/10.”

   [R. 529]. Plaintiff’s capacity to dress himself and move around in a short period of time without

   difficulty is not inconsistent with Dr. Canty’s opinion of Plaintiff’s inability to work a full work

   week and sit/stand zero to one hours a day. Notably, Dr. Basnayake’s examination does not

   describe Plaintiff’s efforts to relieve his pain or the amount of times Plaintiff has to move per day

   in order to avoid the burning sensation in his legs. Accordingly, the opinions of Dr. Basnayake and

   Dr. Canty are neither contradictory nor inconsistent with each other.

          Therefore, the Court finds that the ALJ erred by not giving controlling weight to the treating


                                                    26
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 27 of 28



   physician, Dr. Canty, without good cause. Additionally, the ALJ erred in that he did not state with

   particularity the weight he gave to Dr. Canty’s later and remaining opinions, nor did he give

   reasons why such weight would be given. Further, the ALJ failed to adequately consider the VE’s

   testimony that no jobs would be available to Plaintiff if he missed more than 3 days per month or

   was off task 15% of the day, or how the VE’s opinion in that regard was informed by Dr. Canty’s

   opinion and the record as a whole. To the contrary: Dr. Canty’s opinions were bolstered by the

   evidence on the record and his opinion was not conclusory or inconsistent with the remaining

   records medical records.

          As noted above, Step four of the Social Security regulations involves a determination of

   whether the claimant’s impairments prevent him or her from performing his or her past relevant

   work. If the claimant cannot perform his or her past relevant work, then a prima facie case of

   disability is established. 20 C.F.R. § 404.1520(e). In Plaintiff’s case, the ALJ found that he could

   not perform his past relevant work. Therefore, a prima facie case of disability was established for

   Plaintiff in this case. The burden then shifted to the ALJ to show at step five that, despite the

   Plaintiff’s impairments, he is able to perform work in the national economy in light of the

   claimant’s residual functioning capacity, age, education, and work experience. 20 C.F.R. §

   404.1520(f); Phillips, 357 F. 3d at 1239.     The ALJ failed to meet his burden in this regard.

   Accordingly, the ALJ’s decision is due to be reversed.

                                         V.     CONCLUSION

          The Court finds that the record does not contain substantial evidence to support the denial

   of benefits to Plaintiff. Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

          1. The decision of the Commissioner is REVERSED AND REMANDED pursuant to


                                                   27
Case 9:19-cv-81719-WM Document 18 Entered on FLSD Docket 03/25/2021 Page 28 of 28



              sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with this opinion.

              Because the Commissioner’s final decision is not based on substantial evidence, on

              remand, the Commissioner should reassess the entire record and reconsider and weigh

              all available medical records and medical opinion evidence.

          2. Accordingly, Plaintiff’s Motion for Summary Judgment [DE 14] is hereby

              GRANTED, and Defendant’s Motion for Summary Judgment [DE 15] is hereby

              DENIED.

          3. Judgment will be entered separately.



          ORDERED AND ADJUDGED in Chambers at West Palm Beach, Palm Beach County,

   Florida, this 25th day of March 2021.

                                                        _________________________________
                                                        WILLIAM MATTHEWMAN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   28
